DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 2, “holding block (that partially” appears to be a typographical error. Perhaps this should read --holding block that partially--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Heringer (DE 10 2005 062057) [document and translation provided by Applicant].
	Regarding claim 1, Heringer discloses A roller board comprising a footboard (para 1), at least one rear wheel (para 1), and two steerable front wheels (4) that are mounted on a front axle (3), the front axle being connected to the footboard via a pivot pin (7), wherein the front axle is rotatably coupled to the footboard in a resilient manner (at least para 24)(see at least figs 1-4).
1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kirkland (US Pat. No. 6,315,304).
	Regarding claim 1, Kirkland discloses A roller board comprising a footboard (30), at least one rear wheel (not shown, col 3, ln 58 - col 4, ln 14), and two steerable front wheels (56) that are mounted on a front axle (generally at 54), the front axle being connected to the footboard via a pivot pin (84), wherein the front axle is rotatably coupled to the footboard in a resilient manner (at least Abst, “elastomeric” bushing).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time The roller board according to claim 1, wherein the resilient coupling between the front axle and the footboard occurs using a resilient holding block that partially surrounds the front axle and the pivot pin, and that is connected with one end in a rotationally fixed manner to a fastening block, the fastening block being connected to the footboard [claim 2]; or The roller board according to claim 1, wherein the resilient coupling is accomplished using a resilient pivot pin, one end of which is connected rotation-fast to the front axle and the other end of which is connected rotation-fast to a fastening block, the fastening block being connected to the footboard [claim 4].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited disclose roller boards and resilient mounting of axles that teach aspects of the claimed invention and, therefore, may be of interest to Applicant.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618